An investigation of this record discloses that the plaintiff in error's third, fourth, fifth, sixth, seventh, and eighth assignments of error require an examination of the evidence *Page 630 
introduced at the trial in the court below, and as the case-made does not contain any of the evidence upon said matters in the court below the appeal is dismissed. Graham etal. v. Atwood, 41 Okla. ___, 136 P. 1080, and authorities there cited; Waltham, Piano Co. v. Wolcott, 38 Okla. 770,135 P. 339, and authorities there cited.
All the Justices concur. *Page 631